Case 3:20-cv-03816-JCS Document 1-2 Filed 06/10/20 Page 1 of 6




                 Exhibit B
                           Case 3:20-cv-03816-JCS Document 1-2 Filed 06/10/20 Page 2 of 6
                                                                                                                                                   SUM-100
                                          SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                         (SOLO PARA USO DE LA CORTE)
                                 (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
FLUENT, INC.; a Delaware corporation doing business in California,                                                             5/11/2020
and, DOES 1-50, inclusive,
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTÁ DEMANDANDO EL DEMANDANTE):
COQUESE HOLDEN, an individual
NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the court.
   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
continuación.
   Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte que
le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrá
quitar su sueldo, dinero y bienes sin más advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:         Superior Court of San Mateo                               CASE NUMBER: (Número del Caso):
(El nombre y dirección de la corte es):                                                                              20-CIV-02035
  400 County Center, Redwood City, CA 94063
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la dirección y el número
de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):

DATE:                  5/11/2020                  Neal I. Taniguchi          Clerk, by      /s/ Mia                     Marlowe                     , Deputy
(Fecha)                                                                      (Secretario)                                                           (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010).)
                                 NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                     1.          as an individual defendant.
                                     2.          as the person sued under the fictitious name of (specify):

                                     3.          on behalf of (specify):
                                          under:        CCP 416.10 (corporation)                                  CCP 416.60 (minor)
                                                        CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                        CCP 416.40 (association or partnership)                   CCP 416.90 (authorized person)
                                                        other (specify):
                                     4.          by personal delivery on (date)                                                                        Page 1 of 1
Form Adopted for Mandatory Use
Judicial Council of California
                                                                     SUMMONS                                                 Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                 www.courts.ca.gov
SUM-100 [Rev. July 1, 2009]

For your protection and privacy, please press the Clear
This Form button after you have printed the form.                Print this form          Save this form                               Clear this form
                                                                                                                                                              CM-010
                            Case 3:20-cv-03816-JCS Document 1-2 Filed 06/10/20 Page
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):            3 of 6
                                                                                  FOR COURT USE ONLY
Brian M. Heit, Esq. SBN-302474
Heit Law Group, APC
340 South Lemon St. Suite 8933, Walnut, CA 91789,
           TELEPHONE NO.:    (310) 744-5227                  FAX NO. (Optional):
     ATTORNEY FOR (Name):   Plaintiff
                                                                                                                            5/11/2020
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO
 STREET ADDRESS:      400 County Center,
 MAILING ADDRESS: SAME
CITY AND ZIP CODE:   Redwood City, CA 94063
      BRANCH NAME: Civil

CASE NAME: COQUESE HOLDEN, vs. FLUENT, INC.;


       CIVIL CASE COVER SHEET                                  Complex Case Designation                   CASE NUMBER:

  ✖     Unlimited                       Limited                Counter               Joinder
                                                                                                                            20-CIV-02035
        (Amount                         (Amount
                                                       Filed with first appearance by defendant JUDGE:
        demanded                        demanded is
                                                           (Cal. Rules of Court, rule 3.402)     DEPT.:
        exceeds $25,000)                $25,000)
                                         Items 1–6 below must be completed (see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
      Auto Tort                                            Contract                                     Provisionally Complex Civil Litigation
            Auto (22)                                             Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400–3.403)
            Uninsured motorist (46)                               Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                    Other collections (09)                      Construction defect (10)
      Damage/Wrongful Death) Tort                                                                             Mass tort (40)
                                                                  Insurance coverage (18)
             Asbestos (04)                                                                                    Securities litigation (28)
                                                                 Other contract (37)
             Product liability (24)                                                                           Environmental/Toxic tort (30)
                                                           Real Property
             Medical malpractice (45)                                                                         Insurance coverage claims arising from the
                                                                 Eminent domain/Inverse
                                                                                                              above listed provisionally complex case
           Other PI/PD/WD (23)                                   condemnation (14)
                                                                                                              types (41)
      Non-PI/PD/WD (Other) Tort                                  Wrongful eviction (33)                 Enforcement of Judgment
             Business tort/unfair business practice (07)        Other real property (26)                      Enforcement of judgment (20)
             Civil rights (08)                             Unlawful Detainer
                                                                                                        Miscellaneous Civil Complaint
             Defamation (13)                                      Commercial (31)
                                                                                                              RICO (27)
       ✖     Fraud (16)                                          Residential (32)
                                                                                                              Other complaint (not specified above) (42)
             Intellectual property (19)                          Drugs (38)
                                                                                                        Miscellaneous Civil Petition
             Professional negligence (25)                  Judicial Review
                                                                                                              Partnership and corporate governance (21)
           Other non-PI/PD/WD tort (35)                           Asset forfeiture (05)
      Employment                                                  Petition re: arbitration award (11)         Other petition (not specified above) (43)

             Wrongful termination (36)                            Writ of mandate (02)
             Other employment (15)                                Other judicial review (39)
2.   This case         is       ✖   is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management:
    a.        Large number of separately represented parties       d.        Large number of witnesses
    b.        Extensive motion practice raising difficult or novel e.        Coordination with related actions pending in one or more
              issues that will be time-consuming to resolve                  courts in other counties, states, or countries, or in a federal
    c.        Substantial amount of documentary evidence                     court
                                                                   f.        Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. ✖ monetary b.                nonmonetary; declaratory or injunctive relief c.         punitive
4. Number of causes of action (specify):
5. This case            is      ✖   is not   a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: 05/11/2020
Brian M. Heit, Esq.                                                                                            Brian M. Heit
                            (TYPE OR PRINT NAME)                                                             (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                              NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
 •    File this cover sheet in addition to any cover sheet required by local court rule.
 •    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
 •    Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                             Page 1 of 2
Form Adopted for Mandatory Use                                                                                  Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
Judicial Council of California                               CIVIL CASE COVER SHEET                                     Cal. Standards of Judicial Administration, std. 3.10
CM-010 [Rev. July 1, 2007]                                                                                                                               www.courts.ca.gov
                             Case 3:20-cv-03816-JCS Document 1-2 Filed 06/10/20 Page 4 of 6                                              CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                          Provisionally Complex Civil Litigation (Cal.
   Auto (22)–Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400–3.403)
           Damage/Wrongful Death                       Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
       Uninsured Motorist (46) (if the                      Contract (not unlawful detainer            Construction Defect (10)
        case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
        motorist claim subject to                      Contract/Warranty Breach–Seller                 Securities Litigation (28)
        arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
        instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                           Warranty                                          (arising from provisionally complex
 Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                      case type listed above) (41)
 Tort                                              Collections (e.g., money owed, open            Enforcement of Judgment
      Asbestos (04)                                    book accounts) (09)                           Enforcement of Judgment (20)
         Asbestos Property Damage                      Collection Case–Seller Plaintiff                  Abstract of Judgment (Out of
         Asbestos Personal Injury/                     Other Promissory Note/Collections                       County)
               Wrongful Death                               Case                                     Confession of Judgment (non-
      Product Liability (not asbestos or           Insurance Coverage (not provisionally                  domestic relations)
          toxic/environmental) (24)                    complex) (18)                                 Sister State Judgment
      Medical Malpractice (45)                         Auto Subrogation                              Administrative Agency Award
           Medical Malpractice–                        Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons              Other Contract (37)                               Petition/Certification of Entry of
      Other Professional Health Care                   Contractual Fraud                                  Judgment on Unpaid Taxes
              Malpractice                              Other Contract Dispute                        Other Enforcement of Judgment
      Other PI/PD/WD (23)                       Real Property                                               Case
           Premises Liability (e.g., slip          Eminent Domain/Inverse                         Miscellaneous Civil Complaint
                and fall)                              Condemnation (14)                             RICO (27)
           Intentional Bodily Injury/PD/WD         Wrongful Eviction (33)                            Other Complaint (not specified
                 (e.g., assault, vandalism)        Other Real Property (e.g., quiet title) (26)            above) (42)
           Intentional Infliction of                   Writ of Possession of Real Property                 Declaratory Relief Only
                Emotional Distress                     Mortgage Foreclosure                                Injunctive Relief Only (non-
           Negligent Infliction of                     Quiet Title                                              harassment)
                 Emotional Distress                    Other Real Property (not eminent                    Mechanics Lien
           Other PI/PD/WD                              domain, landlord/tenant, or                         Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                             foreclosure)                                             Case (non-tort/non-complex)
      Business Tort/Unfair Business             Unlawful Detainer                                          Other Civil Complaint
          Practice (07)                            Commercial (31)                                              (non-tort/non-complex)
      Civil Rights (e.g., discrimination,          Residential (32)                               Miscellaneous Civil Petition
            false arrest) (not civil               Drugs (38) (if the case involves illegal          Partnership and Corporate
            harassment) (08)                       drugs, check this item; otherwise,                     Governance (21)
      Defamation (e.g., slander, libel)            report as Commercial or Residential)              Other Petition (not specified
             (13)                               Judicial Review                                           above) (43)
      Fraud (16)                                   Asset Forfeiture (05)                                  Civil Harassment
      Intellectual Property (19)                   Petition Re: Arbitration Award (11)                    Workplace Violence
      Professional Negligence (25)                 Writ of Mandate (02)                                   Elder/Dependent Adult
          Legal Malpractice                            Writ–Administrative Mandamus                            Abuse
          Other Professional Malpractice               Writ–Mandamus on Limited Court                     Election Contest
               (not medical or legal)                      Case Matter                                    Petition for Name Change
      Other Non-PI/PD/WD Tort (35)                     Writ–Other Limited Court Case                      Petition for Relief From Late
 Employment                                                Review                                              Claim
      Wrongful Termination (36)                    Other Judicial Review (39)                             Other Civil Petition
      Other Employment (15)                            Review of Health Officer Order
                                                       Notice of Appeal–Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                Page 2 of 2
                                                          CIVIL CASE COVER SHEET
For your protection and privacy, please press the Clear
This Form button after you have printed the form.            Print this form           Save this form                        Clear this form
                                                    Case 3:20-cv-03816-JCS Document 1-2 Filed 06/10/20 Page 5 of 6

                                                                            SUPERIOR COURT OF SAN MATEO COUNTY
                                                                                                                                                                                                   ILED
                                                                                                                                                                                                  MATEO coum’v
                                                                            400 County Center, Redwood City, CA 94063                                                             SAN    ’




                    s                                                                                                                                                                                 ‘1
         $\\\\\\\\\\\u




                         *
                                                                                         www.sanmateocourt.org                                                                                MAY           3 2020
                 x
                    ¢“


                                                                                                                                                                                  Clam                        pedorCoun
                                                                                                                                                                            Wm“.
                                                                            NOTICE OF CASE               MANAGEMENT CONFERENCE
         COQU ESE HOLDEN                                                                                                                        Case No:          20-CIV-02035


                                                                          VS.
                                                                                                                                               Date and           Thursday, 09/10/2020
         FLUENT, INC                                                                                                                                Time:         at 9:00        AM
                                                                                                                                                   Dept.:         11

    You are hereby given notice of your Case Management Conference. The date, time and department have been
    written above.

    l.   You are hereby given notice of your Case Management Conference. The date, time and department are noted
         above:
                             a)   Serve     all   naméd defendants and            file   proofs of service on those defendants with the court within 60-days of
                                   filing   the complai'nt (CRC 201.7).
                             b)   Serve a copy of this notice, Case              Management Statement and ADR Information Sheet on all named                                                                  parties in
                                  this action.        Documents      a‘re   available under the online under the CIVILCMC Packet section at:
                                   http://sanmateocourt.org/court divisions/Civil/
                         c) File       and serve          a   completed Case Management Statement                            at least 15—days before the                           Case Management
                                   Conference [CRC 212(3)]. Failure to do so may result in monetary sanctions.
                         d)       Meet and  confer, in person or by telephone} to consider each of the issues identified                                                            in   CRC        212(f) no later
                                  than 30-days before the date set for the Case                        Management Conference.
    2.   If              you        fail   to follow the orders above,             you are ordered to show cause as to why you should not be sanctioned. The
         order to                      Show Cause             hearing   will   be at the same time as the Case Management Conference hearing. Sanctions
         may                      include monetary, evidentiary or                 issue’   sanctions as well as striking pleadings and/or dismissal.

    3.   Parties                     may proceed              to an Appropriate Dispute Resolution process (”ADR”) by filing a                                              Civil      Stipulation and Order to
         ADR Form and                              Order. You      may find     this   form and information regarding the                                 Civil   ADR Program                     online at
         http://sanmateocourt.org/court divisions/adr/civil/
    4.   If              you have            filed a default      or a judgment has been entered, your case                                     may   not automatically be taken off Case
         Management Conference Calendar if there are any parties pending, including ”Does, H                                                                                (I
                                                                                                                                                                                 Roes,” etc.           If   "Does”,
         ”Roes,” etc. are named in your complaint, they must be dismissed in order to close the                                                                                  case.       If   any party    is in

         bankruptcy, the case is stayed only as to that named party.
    5.   A||                  attorneys of record and self—represented parties are required to attend this conference*
    6.   The Case Management judge                                      will issue     orders at the conclusion of the conference that                                           may     include:

                         a) Referring parties to voluntary                      ADR and     setting an     ADR completion                         date;
                         b) Dismissing              or serving claims or parties;
                         c)       Setting a       trial   date.

    7.   The Case Management judge may be the                                            trial   judge   in this   case.

For further information regarding case                                    management        policies   and procedures, see the court’s website                                   at:   www.sanmateoocourt.org
*
    Telephonic appearances at case management conferences are available by contacting CourtCall, LLC, an independent vendor, at
     least five business days prior to the scheduled conference (see attached CourtCalI information).


                                                                                                                                 _’,—————‘——\
                                                                                                                    1’
                                                                                                                            Km2035
                                                                                                                             20
                                                                                                                    |

                                                                                                                             MCMC
                                                                                                                             rzloticea
                                                                                                                                         of   Case Management Conference

                                                                                                                        l




                                                                                                                        l




                                                                                                                         i

                                                                                                                             IN                     |||||\|ll|\ll|l||||\|
                                                                                                                                  |l||_\|l|| |                                                                Rev. Jan.   2020
                   Case 3:20-cv-03816-JCS Document 1-2 Filed 06/10/20 Page 6 of 6




BRIAN   M   HEIT
HEIT   ERLBAUM     LLP
6320   CANOGA AVE        15 FL
WOODLAND       HILLS     CA 91367




                                                                                    Rev. Jun. 2016
